F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            JUL 13 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ROBERT G. SPAGNOLA,

                Plaintiff-Appellant,

    v.                                                   No. 00-1312
                                                      (D.C. No. 99-S-178)
    THE STATE BOARD OF                                    (D. Colo.)
    AGRICULTURE, as governing
    body of Colorado State University;
    LOREN CRABTREE, Individually
    and as Provost of Colorado State
    University; DANIEL E. COSTELLO,
    Individually and as Dean of the
    College of Business for Colorado
    State University,

                Defendants - Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , PORFILIO , and KELLY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Following his resignation as a tenured professor at Colorado State

University (CSU or the University), plaintiff Robert Spagnola filed this action

alleging violations of his due process and equal protection rights under 42 U.S.C.

§ 1983 and asserting state-law claims for breach of contract and intentional

infliction of emotional distress. The district court granted summary judgment to

defendants on Spagnola’s federal claims and declined to exercise supplemental

jurisdiction over his state-law claims. On appeal, Spagnola challenges the district

court’s rejection of his due process claim, in particular, its conclusion that he was

not constructively discharged from his position with CSU. We review the district

court’s grant of summary judgment de novo, applying the same standard as the

district court did.   Mitchell v. City of Moore , 218 F.3d 1190, 1197 (10th Cir.

2000). We affirm, though our analysis differs slightly from the district court’s.

See Weitzel v. Div. of Occupational & Prof’l Licensing of Dep’t of Commerce        ,

240 F.3d 871, 876 (10th Cir. 2001) (appellate court may affirm on any ground

supported by record).

       These are the facts viewed in Spagnola’s favor. Spagnola obtained tenure

at CSU in May 1997. In February 1998, he was offered a position at another

university. He wanted to accept the new position but did not want to relinquish


                                            -2-
his tenured position at CSU, so he asked his department head for leave without

pay to take the new position. The department head told him that the dean of the

college, defendant Costello, would only grant leaves of absence for medical

reasons. Spagnola then asked Costello directly for a leave of absence, and

Costello denied the request. Spagnola resigned from CSU in May 1998 and took

the new position, but in June, he decided he did not want the new position, and he

asked his former department head if he could withdraw his resignation.

Defendant Crabtree, provost of the University, refused to rescind the resignation,

but Spagnola was offered, and he accepted, his former position on a temporary

basis.

         Spagnola subsequently learned that leaves of absence had been granted to

other tenured professors for other than medical reasons, and he contends that his

department head and Costello misinformed him about CSU’s policy regarding the

availability of unpaid leave. Relevant to his due process claim, he claims this

misinformation effectively made his resignation involuntary and that the

University constructively discharged him without according him due process.

         When an employee has a protected property interest in continued

employment, an employer cannot deprive the employee of that interest without

providing him or her due process.   Yearous v. Niobrara County Mem’l Hosp.    ,

128 F.3d 1351, 1355-56 (10th Cir. 1997). Thus, an employer’s constructive


                                          -3-
discharge of an employee with a property interest in employment raises due

process concerns and may be actionable under § 1983.     Id. Because Spagnola

was a tenured professor, it is undisputed that he had a property interest in his

position with the University. The issue here is whether he voluntarily resigned

or was constructively discharged.

      To determine whether Spagnola resigned voluntarily or was constructively

discharged, “we consider the totality of the circumstances under an objective

standard.” Id. at 1356. The factors we consider in making this determination

include

      “(1) whether the employee was given some alternative to resignation;
      (2) whether the employee understood the nature of the choice he was
      given; (3) whether the employee was given a reasonable time in
      which to choose; and (4) whether he was permitted to select the
      effective date of resignation.”

Id. (quoting Parker v. Bd. of Regents , 981 F.2d 1159, 1162 (10th Cir. 1992))

(alterations omitted). Moreover, “a resignation is only considered involuntary

if the working conditions are viewed as so intolerable, a reasonable person

would feel compelled to resign.”    Lighton v. Univ. of Utah , 209 F.3d 1213, 1222

(10th Cir. 2000). Spagnola claims he “was given no alternative to resignation--if

he wished to gain additional professional experience he would have to resign.”

Appellant’s Br. at 10. He further contends that the misinformation he was given




                                          -4-
regarding the possibility of leave without pay led him to misunderstand the nature

of the choice he was given.

      Considering the totality of the circumstances, we conclude there can be no

factual dispute that Spagnola voluntarily resigned. Critically, the resignation was

solely his choice based, as he admits, on his personal career goals. Defendants

placed no pressure on him to resign or seek employment elsewhere, and he

presents no evidence that CSU had some obligation to grant him leave to “gain

additional professional experience” at some other university. He contends that

a factual dispute over which of two University leave policies applied to him

precludes summary judgment. This issue is simply irrelevant because no policy or

lack of policy induced him to resign. This fact distinguishes the cases on which

he primarily relies for his constructive discharge argument because in those cases,

the misinformation caused the resignations.         See Covington v. Dep’t of Health &

Human Servs. , 750 F.2d 937, 942 (Fed. Cir. 1984);        Scharf v. Dep’t of the Air

Force , 710 F.2d 1572, 1575 (Fed. Cir. 1983).

      AFFIRMED.

                                                          Entered for the Court



                                                          Paul J. Kelly, Jr.
                                                          Circuit Judge



                                              -5-